Wilson, Robertson &Cornelius, p.g                                                             Matthew t . Milam
                                                                                              mmilarn(a>,wilsonlawfirm.com




                                                December 2, 2015
                                                                         | BLED IN COURT Of-APPEALS
                                                                             12*i CouT o'Aw*> ^-s^*


  Via Hand Delivery
  Court Clerk
  Deputy Clerk, Twelfth Court of Appeals
  1517 West Front Street, Suite 354
  Tyler, Texas 75702


         Re:     Cause No. 12-15-00227-CV; C. Aubrey Smith and James D. VanDeventer v. A.B.S.H.,
                 LLC, Twelfth Court of Appeals

  Dear Clerk:


        Enclosed please find our firm's check in the amount of $10.00 in payment of the filing fee for the
  Unopposed Motion of Appellants For Extension of Time to File Brief. This motion was filed on
  December 1, 2015.

         Should you have any questions regarding this letter, please feel free to contact me at
  903-509-5006. Thank you for your attention to this matter.

                                                          Very truly/yours,


                                                                     W T. MILAM



  MTM/ms
  Enclosure




           909 ESE Loop 323 ♦ Suite 400 ♦ Tyler, Texas ♦ 75701 ♦ P. O. Box 7339 ♦ Tyler, Texas • 75711-7339
                                  (903) 509-5000 Telephone • (903) 509-5091 Telefax